Exhibit 10.33

 

THIRD AMENDMENT TO MULTI-TENANT OFFICE LEASE

 

 

This THIRD AMENDMENT TO MULTI-TENANT OFFICE LEASE (this "Third Amendment") dated
for reference purposes only as of July 31, 2013, is entered into by and between
LBA REALTY FUND III-COMPANY XII, LLC, a Delaware limited liability company
("Landlord"), and INPHI CORPORATION, a Delaware corporation ("Tenant").

 

R E C I T A L S

 

A.     Pursuant to that certain Multi-Tenant Office Lease (FSG) dated June 4,
2010 (the "Original Lease"), by and between Landlord and Tenant, as amended by
that certain First Amendment to Multi-Tenant Office Lease dated March 7, 2011
(the "First Amendment") and that certain Second Amendment to Multi-Tenant Office
Lease dated September 30, 2012 (the "Second Amendment") (the Original Lease, as
amended by the First Amendment and the Second Amendment, is referred to herein
as the "Lease"), Tenant currently leases from Landlord (i) those certain
premises commonly known as Suite 100 containing approximately 29,090 rentable
square feet, (ii) those certain premises commonly known as Suite 180 containing
approximately 10,905 rentable square feet, (iii) those certain premises
containing approximately 527 rentable square feet and identified as Expansion
Space B in the Second Amendment, and that certain storage space commonly known
as Suite 240 consisting of approximately 1,247 rentable square feet
(collectively, the "Current Premises") within the building located at 112 South
Lakeview Canyon Road, Westlake Village, California (the "Building").

 

B.     Tenant desires to expand the Current Premises by leasing storage space in
the Building from Landlord, and Landlord is willing to lease such additional
space to Tenant to expand the Current Premises; and Landlord and Tenant desire
to terminate the Lease in connection with Suite 240. The parties desire to amend
the Lease in order to provide, among other things, for such expansion of the
Current Premises and Lease termination in connection with Suite 240, upon the
terms and conditions set forth below.

 

 

C.

Capitalized terms not defined herein have the meanings given to such terms in
the Lease.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Third Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

AGREEMENT:

 

1.     Storage Expansion Space. Tenant hereby agrees to lease from Landlord, and
Landlord hereby agrees to lease to Tenant, that certain storage space premises
commonly known as Suite 161 containing approximately 967 rentable square feet as
shown on Exhibit A attached hereto (the "Storage Expansion Space"), on the terms
and conditions hereinafter set forth. As of the Storage Expansion Space
Commencement Date (as defined in Section 2 below), Exhibit A  attached hereto
showing the Storage Expansion Space is hereby incorporated into and made a part
of the Lease, and all references in the Lease to the defined term "Premises"
shall mean and refer to the Current Premises plus the Storage Expansion Space.
Tenant's use and occupancy of the Storage Expansion Space shall be in accordance
with all of the terms and conditions of the Lease as amended by this Third
Amendment (the "Amended Lease"); provided, however, that: (i)     Tenant shall
only have the right to use the Storage Expansion Space for storage purposes and
for no other use, and Tenant shall have no right to use the Storage Expansion
Space for the Permitted Use, and (ii) Tenant shall have no obligation to pay
Excess Expenses, Excess Taxes, Excess Insurance Costs and Excess Utilities Costs
applicable to the Expansion Space.

 

/s/ JE

 

--------------------------------------------------------------------------------

 

 

2.     Storage Expansion Space Commencement Date. The Term as to the Storage
Expansion Space (the "Storage Term") shall commence on the date that Landlord
delivers the Storage Expansion Space to Tenant with Landlord's Work (as defined
below) substantially completed following the mutual execution and delivery of
this Third Amendment by the parties (the "Storage Expansion Space Commencement
Date" or "SESCD"), and the Storage Term shall expire coterminously with the
expiration of the Term of the Lease on December 31, 2017 (the "Expiration
Date"). Notwithstanding the foregoing, Landlord and Tenant hereby acknowledge
and agree that the Storage Expansion Space is currently occupied by a third
party tenant (the "Existing Tenant") under an existing lease (the "Existing
Lease"), Landlord is in the process of terminating the Existing Lease, and that
Landlord may be delayed in delivering the Storage Expansion Space to Tenant if
the Existing Tenant fails to timely and properly surrender the Storage Space to
Landlord upon the termination of the Existing Lease. If Landlord is delayed in
delivering the Storage Expansion Space to Tenant, Landlord shall not be subject
to any liability therefore, nor shall such failure affect the validity of the
lease of the Storage Expansion Space or the obligations of Tenant hereunder;
provided, however, that Tenant (i) shall not be obligated to pay Monthly Base
Rent or perform any other obligation under the Amended Lease with respect to the
Storage Expansion Space, and (ii) shall have the right to continue occupying
Suite 240 pursuant to the terms of the Lease until Landlord delivers possession
of the Storage Expansion Space to Tenant as set forth herein.

 

3.     Suite 240. Landlord and Tenant acknowledge Tenant currently occupies
Suite 240 as part of the Premises pursuant to the terms of the Lease, and Tenant
shall continue such occupancy until the day after the SESCD (the "Surrender
Date") . On or before the Surrender Date, Tenant sha11 vacate and surrender
Suite 240 to Landlord in its current as-is condition without any restoration
obligations by Tenant, and all Tenant's obligations and rights in connection
with Suite 240 shall cease as of the SESCD and Suite 240 shall no longer be part
of the Premises as of the SESCD.

 

4.     Monthly Base Rent for the Storage Expansion Space. As of the SESCD and
continuing until the Expiration Date, Tenant shall pay Monthly Base Rent for the
Storage Expansion Space in the amount of $1,850.00 per month, prorated
accordingly for any partial months if the SESCD is not on the first date of a
month.

 

5.     Condition of the Storage Expansion Space. Tenant acknowledges that,
except as set forth in Section 5 below, Landlord shall not be obligated to
refurbish or improve the Storage Expansion Space in any manner whatsoever or to
otherwise provide funds for the improvement of the Storage Expansion Space in
conjunction with this Third Amendment, and Tenant hereby accepts the Storage
Expansion Space "AS-IS" subject to any Landlord's obligations to maintain or
repair the Premises set forth in the Lease. . Tenant further acknowledges that
except as expressly provided in the Lease and this Third Amendment, neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Storage- Expansion Space, the improvements,
refurbishments, or alterations therein, or the Building or with respect to the
functionality thereof or the suitability of any of the foregoing for the conduct
of Tenant's business and that all representations and warranties of Landlord, if
any, are as set forth in the Lease and this Third Amendment.

 

/s/ JE

-2-

--------------------------------------------------------------------------------

 

 

6.     Storage Expansion Space Improvements. Notwithstanding Section 4 above,
Landlord, at Landlord's sole cost and expense and using Building-standard
materials, shall construct a wall with Building standard dry wall and paint to
cover the existing opening between the Storage Expansion Space and the adjacent
premises ("Landlord's Work").

 

Notwithstanding anything to the contrary contained herein or in the Lease,
Tenant shall not have any obligation to restore or remove Landlord's Work
described in this Section 6.

 

7.     Condition of the Current Premises. Tenant acknowledges that it is
presently in possession of the Current Premises and is fully aware of the
condition of the Current Premises. Tenant acknowledges that Landlord shall not
be obligated to refurbish or improve the Current Premises in any manner
whatsoever or to otherwise provide funds for the improvement of the Current
Premises in conjunction with the Modified Term. Tenant further acknowledges that
except as expressly provided in the Lease or this Amendment, neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Current Premises, the improvements, refurbishments, or
alterations therein, or the Building or with respect to the functionality
thereof or the suitability of any of the foregoing for the conduct of Tenant's
business and that all representations and warranties of Landlord, if any, are as
set forth in the Lease.

 

8.     Accessibility. Pursuant to Section 1938 of the California Civil Code,
Landlord hereby advises Tenant that as of the date of this Amendment neither the
Current Premises, the Storage Expansion Space, nor the Building has undergone
inspection by a Certified Access Specialist.

 

9.     Brokers. Tenant and Landlord represent and warrant to each other that no
broker, agent or finder, negotiated or was instrumental in negotiating or
consummating this Third Amendment, other than Cresa Partners, representing
Tenant, and Cassidy Turley, representing Landlord. Landlord shall pay a real
estate brokerage commission to Landlord's Broker and Tenant's Broker pursuant to
the terms of a separate agreement. Tenant further agrees to defend, indemnify
and hold harmless Landlord from and against any claim for commission or finder's
fee by any other person or entity who claims or alleges that they were retained
or engaged by Tenant or at the request of Tenant in connection with this Third
Amendment. Landlord further agrees to defend, indemnify and hold harmless Tenant
from and against any claim for commission or finder's fee by any other person or
entity who claims or alleges that they were retained or engaged by Landlord or
at the request of Landlord in connection with this Third Amendment.

 

/s/ JE

-3-

--------------------------------------------------------------------------------

 

 

10.     Authority. Each signatory of this Third Amendment on behalf of each of
Landlord _and Tenant represents hereby that he or she has the authority to
execute and deliver the same on behalf of the party hereto for which such
signatory is acting.

 

11.     Representations and Warranties, Tenant hereby represents; warrants, and
agrees that: (1) there exists no breach, default, or event of default by
Landlord under the Lease, or any event or condition which, with notice or
passage of time or both, would constitute a breach, default, or event of default
by Landlord under the Lease; (2) the Lease continues to be a legal, valid, and
binding agreement and obligation of Tenant; and (3) Tenant has no current offset
or defense to its performance or obligations under the Lease.

 

12.     No Other Modification. Landlord and Tenant agree that except as
otherwise specifically modified in this Third Amendment, the Lease has not been
modified, supplemented, amended, or otherwise changed in any way and the Lease
remains in full force and effect between the parties hereto as modified by this
Third Amendment. To the extent of any inconsistency between the terms and
conditions of the Lease ●and the terms and conditions of this Third Amendment,
the terms and conditions of this Third Amendment shall apply and govern the
parties. This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

 

 

/s/ JE

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date set forth above.

 

Tenant:

 

Inphi Corporation,

a Delaware corporation

 

By: /s/ John S. Edmunds   

Name:   John S. Edmunds 

Title:     CFO                       

 

 

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

/s/ JE

-5-

--------------------------------------------------------------------------------

 

 

Landlord:

 

LBA REALTY FUND III-COMPANY XII, LLC,

a Delaware limited liability company

 

By:     LBA Realty Fund III, L.P.,

a Delaware limited partnership,

its sole Member and Manager

 

By:         LBA Management Company III, LLC,

a Delaware limited liability company,

its General Partner

 

By:            LBA Realty LLC,

a Delaware limited liability company,

its Manager

 

By:         LBA Inc.,

a California corporation, its Managing Member

By: /s/ John J. Garrigan

Name:   John J. Garrigan

Title:     SVP                     

 

 

 

For LBA Office Use Only:   Prepared  & Reviewed by /s/ JG

 

                                                                               
                                              

 

/s/ JE

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STORAGE EXPANSION SPACE

 

 

[pgimage.jpg]
 
EXHIBIT A
-1-

 

/s/ JE